DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 18th, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that Kofoed teaches away from using a metal, the Examiner respectfully disagrees; [0055] expressly teaches that the device can be made of a shape memory material which would include metal shape memory materials.
Additionally, the newly added subject matter of the spacer portion having the super portion and the inferior portion with a uniform thickness does not make a contribution over the prior art.  The Examiner notes that the “thickness” is not defined.  Kofoed teaches the thickness measured along the longitudinal axis of the crown is uniform along with the thickness at each region measured perpendicular to the crown are uniform along that segment/portion.  The thickness does not change or undulate in that portion.  As a result, Applicant’s arguments and amendments are not found persuasive to overcome the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24, 29-35 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Applicant’s specification fails to provide support for the superior and inferior portions have a uniform thickness.  Figures 1-2 which Applicant relies on for support, see page 8 of the remarks filed October 18th, 2022 does not show the thickness through both the right and left sides of the spacer.  Additionally, the view shown in figure 1 shows the spacer tapering in a proximal to distal direction from the crown.  As required by claims 18, 25 and 41.
Claims 19-24 and 30-35 are rejected under 35 U.S.C. 112(a) as they depend from a rejected base claim and do not rectify the issue at hand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed (US 2006/0058802) in view of Ashman (US 2011/0022099).
 	Regarding claim 18, Kofoed discloses an orthopedic implant comprising a spacer portion (11) having a superior portion (11A) and an inferior portion (11B), the superior portion and an inferior portion having a uniform thickness (see figure below and/or the thickness at each portion is uniform along the length of the bridge); and a staple portion (8’s + 9’s + 10) formed of a material that has superelastic properties at body temperatures (¶55), the staple portion comprising a crown portion (10), a first leg portion (“left” 8), and a second leg portion (“right” 8), the first and second leg portions having distal ends (8B) that converge from the crown portion (when in the compressed/ squeezing state), the crown portion being connected to the spacer portion proximal the superior portion (figure 3), the spacer portion extending beyond the crown portion in the inferior direction generally towards the distal ends of the first and second leg portions (figure 3); wherein the distal end of the first leg portion is configured to be received within a bone hole in a first bone segment (if one so chooses to, with a bone hole having a tight clearance for passage of the legs or where a small pilot hole is formed) and the distal end of the second leg portion is configured to be received within a bone hole in a second bone segment (if one so chooses to, with a bone hole having a tight clearance for passage of the legs or where a small pilot hole is formed), and the first and second leg portions include inner surfaces (9A) configured to impart a compressive biasing force when installed with the legs under tension (¶55, ¶83-84); and wherein the spacer portion is configured to directly contact the first and second bone segments when the implant is installed to maintain a spaced apart relationship between the first and second bone segments (if one so chooses to use the device without the graft on 11 as 11 has a cutting edge 12 that can puncture bone segments).
 	Kofoed discloses the claimed invention except for the express teaching of the material with superelastic properties is a metal material. 	Ashman discloses an orthopedic implant (figures 6a-6c) which his constructed of Nitinol, a material possessing superelastic material properties (¶27 and ¶40-44) used in orthopedic implants.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed the superelastic orthopedic implant of Kofoed out of Nitinol, a material possessing superelastic material properties as taught by Ahsman as it is commonly used in orthopedic implants.  

    PNG
    media_image1.png
    483
    834
    media_image1.png
    Greyscale

 	Regarding claim 19, Kofoed discloses the inner surface of each leg portion has a bone-retaining feature (22).
 	Regarding claim 20, Kofoed discloses the bone-retaining feature comprises a plurality of barbs (22’s).
 	Regarding claim 21, Kofoed in view of Ashman discloses the metal material comprises a nickel-titanium alloy (¶27 of Ashman). 	Regarding claim 22, Kofoed discloses a lateral dimension of the superior portion is greater than a lateral dimension of the inferior portion such that the spacer portion is wedge-shaped (figure 3).
 	Regarding claim 23, Kofoed discloses the crown portion of the staple portion is superior to the superior portion of the spacer portion (figure 3).
 	Regarding claim 24, Kofoed discloses the spacer portion includes a graft window (41A, figure 14).
Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2014/0024002) in view of Kofoed (US 2006/0058802). 	Regarding claim 29, Knight et al. disclose an orthopedic implant kit, comprising a first orthopedic implant comprising a staple portion (205) comprising a crown portion (see figure below), a first leg portion (206), and a second leg portion (207), the first and second leg portions having distal ends (see figure below) that converge from the crown portion (figure 2B, ¶38); wherein the distal end of the first leg portion is configured to be received in a bone hole in a first bone segment (208, figures 8G-8H) and the distal end of the second leg portion is configured to be received in a bone hole in a second bone segment (209, figures 8G-8H), and the first and second leg portions include inner surfaces configured to impart a compressive biasing force when installed with the legs under tension (¶38); and wherein side surfaces of the spacer portion are configured to directly contact the first and second bone segments when the implant is installed to maintain a spaced apart relationship between the first and second bone segments (figures 8H-8J); and an insertion tool (220) releasably holding the implant and maintaining the first and second legs in tension (¶38-39).
 	Knight et al. fail to expressly teach or disclose the first orthopedic implant comprises a spacer portion having a superior portion and an inferior portion and the crown portion being connected to the spacer portion proximal the superior portion, the spacer portion extending beyond the crown portion in the inferior direction generally towards the distal ends of the first and second leg portions. 	Kofoed discloses a first orthopedic implant having a spacer portion (11) having a superior portion (11A) and an inferior portion (11B), the superior portion and an inferior portion having a uniform thickness (see figure below and/or the thickness at each portion is uniform along the length of the bridge); and a staple portion (8’s + 9’s + 10) comprising a crown portion (10), a first leg portion (“left” 8), a second leg portion (“right” 9), the crown portion being connected to the spacer portion proximal the superior portion (figure 3), the spacer portion extending beyond the crown portion in the inferior direction generally towards the distal ends of the first and second leg portions (figure 3).  The spacer allows for the placement and fixation of a bone graft (5) which enhances fusion between the two bone segments (¶43).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the implant of Knight et al. to have a spacer portion as taught by Kofoed as the spacer portion allows for the placement and fixation of a bone graft which enhances fusion between the two bone segments and both Kofoed and Knight are used for fixation and fusion of two bone segments.
 	Regarding claim 30, Knight et al. disclose the staple portion is formed of a metal material that has superelastic properties at body temperatures (¶38-39).
 	Regarding claim 31, Knight et al. disclose a drilling template (230) for positioning pilot shafts in the bone of a patient (320, figures 8E-8F). 	Regarding claim 32, Knight et al. disclose the drilling template includes a first drilling template spacer (230).
 	Regarding claim 33, Knight disclose the claimed invention including the kit having multiple sized components in the kits (¶37, ¶43), but fails to expressly disclose the drilling template includes a second drilling template spacer of a different size than the first drilling template spacer.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the kit to include a second drilling template spacer of a different size than the first drilling template as Knight discloses the use of different sized implants based on the patient’s need and each implant kit includes a drilling template spacer constructed for a specific sized implant. 	Regarding claim 34, Knight et al. disclose the claimed invention including the kit having a second orthopedic implant including first and second leg portions of a different length than the first and second leg portions of the first orthopedic implant (¶37 in view of ¶42-43 which teach different sized implants with different leg spacing which is measured using sizing guide 400). 	Regarding claim 35, Knight et al. disclose a second orthopedic implant including a crown portion of a different width than the crown portion of the first orthopedic implant (¶37 in view of ¶42-43 which teaches different sized implants based on patient need).
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the kit to include a second implant including a crown portion of a different width than the crown portion of the first orthopedic implant as Knight discloses the use of different sized implants based on the patient’s need.

    PNG
    media_image2.png
    330
    325
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 25-28, 38-40 and 42 are allowed.
Claim 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775